Citation Nr: 1120548	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for right ankle bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May and July 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Central Office hearing in connection with the current claims.  The hearing was scheduled for January 2011, but the Veteran requested that the hearing be rescheduled for a later date.  See December 2010 statement.  The Veteran's hearing was subsequently rescheduled for April 2011, but he failed to report for the hearing, provided no explanation for missing the scheduled hearing, and made no attempt to reschedule the hearing for a later date.  Thus, the Board will process the Veteran's claim as though his request for a hearing in this case was withdrawn.  38 C.F.R. § 20.702(d) (2010).

The RO originally denied service connection for right ankle bursitis in a rating decision dated May 2008.  The Veteran was notified of this decision and provided his appellate rights.  He filed a timely notice of disagreement (NOD) and in September 2009, the RO issued a statement of the case (SOC).  At that same time, the Veteran had pending service connection claims for PTSD and kidney stones and he submitted a timely substantive appeal on these issues in September and October 2009.  In the September 2009 substantive appeal, the Veteran indicated that he wished to appeal all of the issues listed in the SOC, but then he discussed only the PTSD issue in the body of his appeal.  The October 2009 substantive appeal was limited only to the issue of entitlement to service connection for kidney stones.  In light of the ambiguity of the September 2009 substantive appeal and the United States Court of Appeals for Veterans Claims (Court) holding in Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011), the Board finds that it has jurisdiction of the issue of entitlement to service connection for right ankle bursitis and that this issue is currently before the Board for appellate consideration absent evidence to the contrary or withdrawal of this claim by the Veteran.

The issues of (1) entitlement to service connection for kidney stones; and (2) entitlement to service connection for right ankle bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's involvement in an accident in which a cinderblock was dropped or thrown from an overpass onto his vehicle has been sufficiently corroborated.

2.  The Veteran's currently diagnosed acquired psychiatric disorder, to include PTSD, is attributed to a corroborated in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD, was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed acquired psychiatric disorder, to include PTSD, is related to his period of active service, and in particular, to an in-service accident in which a cinderblock was dropped or thrown from an overpass onto his vehicle.  Preliminarily, the Board notes that the Veteran has been diagnosed as having several psychiatric disorders, including PTSD and adjustment disorder with anxiety and depressed mood.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Service Connection and PTSD

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

Service Connection for Psychiatric Disorder other than PTSD

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection for an acquired psychiatric disorder other than PTSD generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

According to 38 C.F.R. § 3.384 (2010), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit of the doubt is afforded the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination. 

Factual Background and Analysis

Preliminarily, the Veteran does not allege, nor does the record reflect, that he engaged in "combat with the enemy."  The Veteran also does not allege that his claimed in-service stressor was related to "fear of hostile military or terrorist activity."  On the contrary, the Veteran asserts that his currently diagnosed psychiatric disorder, to include PTSD, is related to an in-service accident in which a cinderblock was dropped or thrown from an overpass onto his vehicle.  In the absence of "combat with the enemy" or "fear of hostile military or terrorist activity," there must, therefore, be credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f), Cohen, 10 Vet. App. at 138.  

Service treatment records (STRs) associated with the claims file are silent for a diagnosis of or treatment for a psychiatric disorder until November 2007.  At the time of his retirement examination, the Veteran expressed a desire to discuss some "past issues."  The nature of these issues are not articulated in the examination report, but the examiner subsequently diagnosed the Veteran as having adjustment disorder with anxiety and depressed mood.  The Veteran was prescribed fluoxentine.    

In January 2008, the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination.  The examiner reviewed the Veteran's claims file.  The Veteran recounted instances of anxiousness and breathing problems in service while steering boats.  The Veteran attributed these symptoms to a lack of confidence steering boats at night.  He also described having two car accidents in service.  The first occurred as the Veteran pulled across the street from one gas station to another.  His vehicle was t-boned and his son was a passenger in the back seat at that time.  The second incident occurred when the Veteran was driving at night and a cinderblock fell or was thrown from the bridge above him and hit the hood of his car.  The Veteran felt threatened for his life or thought that he had run over a person.  The Veteran indicated that there were reports of fatalities by other drivers being hit by cinderblocks in the area at that time.  Consequently, the Veteran avoided driving on the highway and at night if possible and exercised caution when driving under overpasses.  He had nightmares about this incident "every now and then" and also reported hypervigilant behavior and significant anxiety when driving.  The Veteran also expressed grief over the death of his mother in 2004.  The Veteran had difficulty focusing after her death and he also reported episodes of panic-like attacks since the cinderblock incident which left him gasping for air.  The Veteran sought no psychiatric care in service fearing that he would damage his career.

Following a psychiatric assessment, the examiner diagnosed the Veteran as having chronic PTSD.  According to the examiner, the Veteran displayed significant depression and tearfulness during the examination.  The Veteran also demonstrated symptoms consistent with panic attack, including shortness of breath, hyperventilation, sense of losing control, and physiological difficulties causing serious nervousness.  The Veteran had anxiousness, nervousness, irritability, fatigue, nightmares, hypervigilance, avoidant behavior, insomnia, lower energy, and difficulty concentrating.  These symptoms, in the examiner's opinion, were ongoing since the cinderblock incident and intensified with time and when other stressors in his life appeared (i.e., his mother's death).  The examiner acknowledged that the Veteran also demonstrated symptoms of significant depression and anxiety with panic attacks.  The panic attacks, according to the examiner, appeared to be inexplicably part of Veteran's PTSD.  The examiner also stated that the Veteran's PTSD appeared "as likely as not" related to his time in the military, and in particular, the cinderblock incident.  The examiner also expressed the opinion (based in part on a history provided by the Veteran) that the Veteran had chronic PTSD since the cinderblock incident which was never treated.

The Veteran submitted a statement in support of his claim dated May 2008.  In particular, the Veteran attributed his psychiatric disorder to the in-service cinderblock incident in 1992 and/or Hurricane Katrina.  Also associated with the claims file is a newspaper article dated July 2002.  The article discussed the "scars" of those individuals involved in the cinderblock incidents of 1992.  The Veteran was not specifically referenced in the article, but it was noted that several incidents similar to that reported by the Veteran occurred when motorists traveled parts of Interstate 295 in 1992.  

The Veteran also provided an insurance claim summary from this incident in support of his claim.  According to the claim summary, the Veteran was driving in Jacksonville, Florida in March 1992 when someone threw a cement block from an overpass.  The cement block struck the Veteran's vehicle and caused damage to the hood, headlight, and right area of his vehicle.  The Veteran stated at that time that it was "probably" an intentional act.  Efforts to obtain a corresponding police report were unsuccessful.  See Veteran's June 2008 and September 2009 statements; September 2009 statement of the case (SOC); representative's April 2011 informal hearing presentation (IHP).  

VA treatment records dated August 2008 showed continued diagnosis of and treatment for "anxiety symptoms."  The Veteran declined psychiatric treatment, but stated that he would continue to get his medications "on the outside."

The Board acknowledges that the Veteran in this case was diagnosed with and treated for adjustment disorder with anxiety and depressed mood in service.  The Veteran also has a currently diagnosed psychiatric disorder, to include chronic PTSD.  The controlling questions, therefore, are (1) whether there is credible supporting evidence that the claimed in-service stressor actually occurred; and (2) whether the currently diagnosed psychiatric disability is related to the Veteran's in-service stressor.  Resolving all doubt in the Veteran's favor, the Board finds that service connection in this case for an acquired psychiatric disorder, to include PTSD, is warranted. 

As noted above, the Veteran does not allege, nor does the record reflect, that he engaged in "combat with the enemy" or that his claimed in-service stressor was related to "fear of hostile military or terrorist activity."  On the contrary, the Veteran asserts that his currently diagnosed psychiatric disorder, to include PTSD, is related to the in-service cinderblock incident described in detail above.  Of particular importance, the Veteran has maintained the same in-service stressor throughout the pendency of the appeal.  Insurance claim summaries associated with this incident confirmed that the Veteran's vehicle was damaged in March 1992 when someone threw a cinderblock off of an overpass as he drove below.  His vehicle was damaged and he later stated that he thought he had run over someone.  See January 2008 VA examination report.  Newspaper articles associated with the claims file as well as the insurance claim summary in the Veteran's specific case suggested that this was an intentional act.   In light of the foregoing, the Board finds that the Veteran's claimed in-service stressor regarding the cinderblock incident has been sufficiently corroborated.  See 38 C.F.R. § 3.304(f), Cohen, 10 Vet. App. at 138.  
 
Having found sufficient corroboration of the Veteran's in-service stressor, the next inquiry is whether the Veteran's currently diagnosed psychiatric disorder, to include PTSD, is related to the stressor.  The Board finds that it is.  In this regard, the January 2008 VA examiner acknowledged that the Veteran was diagnosed and treated for adjustment disorder with anxiety and depressed mood in service.  On examination, the Veteran also demonstrated symptoms consistent with PTSD.  According to the examiner, these were ongoing since the cinderblock incident and intensified with time and when other stressors in his life appeared.  The examiner also stated that the Veteran's PTSD appeared "as likely as not" related to his time in the military, and in particular, the cinderblock incident.

The Board finds this VA examination report to be highly probative evidence on the issue of service connection because the examiner provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history as described by the Veteran) before reaching these conclusions.  

In addition, the Veteran essentially reported a continuity of psychiatric symptoms since the cinderblock incident and discharge from service.  The Veteran's report of symptoms both in service and following discharge from service were likewise corroborated by the objective medical evidence of record.  See November 2007 STR, January 2008 VA examination report, and August 2008 VA treatment records.  The Veteran is competent to make such statements and the Board ultimately finds these statements to be credible and probative given the evidence of record described immediately above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  Moreover, as the symptoms attributable to other psychiatric conditions have not been clearly disassociated from his PTSD, the Board considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
ORDER

Service connection for an acquired psychiatric disorder, to include, PTSD, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A.  Kidney Stones

The Veteran contends that his currently diagnosed kidney stones are related to his period of service.  Preliminarily, the Veteran had a confirmed period of active service from January 1979 to November 2007.  A careful examination of the Veteran's DD Form 214 showed an additional period of active service for three years and one month.  The Veteran, by his own account, indicated that he entered active service in December 1978.  See VA Form 21-526.  On remand, the appropriate service department or Federal agency should be contacted to verify the Veteran's dates of service.  An attempt should also be made to obtain a complete copy of the Veteran's service treatment records (STRs) for any and all periods of service. 

STRs associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in November 1978 prior to entering service.  The clinical evaluation was essentially normal and no evidence of kidney stones was found.  The Veteran also provided a past medical history in which he specifically denied ever having kidney stones or blood in his urine.  

The Veteran presented to sick call in March 1998 with subjective complaints of low back pain and voiding problems.  The impression was low back pain, hematochezia, and "? Intermittent bladder outlet obstruction."  

The Veteran returned to sick call in March 2007 with subjective complaints of low back, groin, and abdomen pain.  He also had difficulty urinating and bladder fullness.  The Veteran thought he passed a kidney stone, but had no symptoms at that time.  According to the Veteran, he was told in 1998 that he might have had a kidney stone based on similar symptoms.  Diagnostic testing revealed evidence of visible "stones" in the Veteran's bladder.  The Veteran was diagnosed as having a lower urinary tract calculus and was instructed to strain his urine to see if the stone passed.

The Veteran was afforded a clinical evaluation and physical examination in November 2007 prior to retirement from service.  No evidence of kidney stones is noted, but it appears that there is a page (or more) missing from the Veteran's examination report.  In particular, a notation on the examination report indicated that this was the second half of the Veteran's retirement physical.  Unfortunately, there is no evidence of record to show (or suggest) that the first half of the Veteran's retirement physical is of record.  On remand, therefore, a complete copy of the Veteran's retirement examination report should be obtained and associated with the claims file.  Post-service evidence of record also shows that the Veteran was treated for renal calculus, among other conditions.  See April 2009 private record from G. Oswalt, Jr., M.D.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2010).

The Veteran was afforded a VA general medical examination (GME) in January 2008.  His past medical history was significant for in-service treatment for kidney stones.  Following a physical examination, the examiner diagnosed the Veteran as having kidney stones, but offered no opinion regarding the etiology of this condition.  In light of the Veteran's in-service treatment for a lower urinary tract calculus as well as his post-service diagnosis of kidney stones, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's kidney stones and their relationship to service, if any.

B.  Right Ankle Bursitis

STRs of record show that the Veteran was treated on more than one occasion for acute or chronic right ankle sprain.  See STRs dated October 1984 and May 1990.  He was also afforded a VA GME in January 2008.  At that time, the Veteran reported that he initially injured his right ankle in service playing basketball  He reported having pain and flare-ups (with swelling).  He obtained some relief from these symptoms with prescribed medications such as Mobic and Flexeril.  X-rays of the right ankle were normal.  The impression was right ankle bursitis.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124.  However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes, 9 Vet. App. at 73; 38 C.F.R. § 4.2.  The Board finds that a new VA examination is necessary as the examiner failed to provide an opinion about the nature and etiology of the Veteran's currently diagnosed right ankle bursitis and its relationship to service, if any.
    
The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from September 10, 2008.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his kidney stones and right ankle bursitis since discharge from active service that are not already of record.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his kidney stones and right ankle bursitis since discharge from active service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, including but not limited to those from G. Oswalt, Jr., M.D.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service.  As noted above, the Veteran had confirmed active service from January 1979 to November 2007.  The DD Form 214 of record, however, indicated that the Veteran had a prior period of active service for three years and one month. 

In addition, obtain a complete copy of the Veteran's service treatment records for all periods of service.  In addition, an attempt should be made to obtain a complete copy of the Veteran's November 2007 retirement examination.  A notation on the examination report that is of record indicated that this was the second half of the Veteran's retirement physical.  Unfortunately, there is no evidence of record to show (or suggest) that the first half of the Veteran's retirement physical is of record.  Facilities that should be contacted include, but are not limited to, the Coast Guard Personnel Command Military Records Branch (CGPC-ADM-3), the National Personnel Records Center (NPRC), and the Records Management Center (RMC).  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.17.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 10, 2008, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If there are no VA medical records dated after September 10, 2008, this should be documented in the claims folder.  

4.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed kidney stones.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed kidney stones (or any other kidney or stone disorder diagnosed on examination) are related to his period of active service, to include but not limited to, his in-service treatment for a lower urinary tract calculus in March 2007 and complaints in March 1998 which resulted in an impression of "?Intermittent bladder outlet obstruction."  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  A complete rationale for any stated opinion is required. 

5.  Schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed right ankle bursitis.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
  
In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed right ankle bursitis (or any other right ankle disability diagnosed on examination) is related to his period of active service, to include but not limited to, his in-service treatments for right ankle sprain.  See STRs dated October 1984 and May 1990.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  A complete rationale for any stated opinion is required. 

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


